Otis H. Turner, Justice, dissenting. I vigorously dissent from the majority’s strange affirmance. This case arises from a single vehicle accident in which the passengers (appellees) sued their host (appellant) for injuries received when the van in which they were riding left the road, hit a culvert, and overturned. The appellant, the driver of the van, testified that he met a large truck, and immediately thereafter a blue car suddenly pulled onto the highway from behind the truck and, going in the same direction as the appellant, “gunned it.” He further testified that in attempting to miss the blue car, he turned his steering wheel to the right “enough to avoid hitting him” but did not apply his brakes because he didn’t have time. At the scene of the accident, the road begins to curve at a point that would have been to the appellant’s left at the approximate spot his van went off the highway. The appellant testified that he was fearful he would turn over if he jerked the van back to his left, and, in his attempt, to go through a ditch, he struck a culvert. The passengers in the appellant’s van could shed no light on the events except to say they noticed nothing unusual about the driving before the accident. Earl Jennings, who testified that he saw the accident, was called as a witness for the appellees. He stated that he observed the van before the accident and that it was in its proper lane “as I turned around from the mailbox.” He further testified that he saw nothing to draw his attention to the van; that it just gradually pulled off the road in the curve, hit the culvert, bounced into the air and started to roll; and that there was no other traffic on the roadway. He also testified that there was a driveway from which a. car could have entered the highway, but that none came out at this time. On cross-examination he testified: QUESTION: It’s certainly possible, as you walked up to the mailboxes and as you were getting the mail that there was some traffic in the area that you just didn’t notice because you just weren’t paying much attention to it then, were you? ANSWER: I wasn’t looking at the traffic, no. QUESTION: And it’s possible traffic could have gone by, then, isn’t there? ANSWER: Well, it’s possible. Danny Lackey testified on behalf of the appellees by deposition. Mr. Lackey said that he saw the van drive off the road and that he was meeting the van at that time. The witness was questioned and responded as follows: QUESTION: Did you happen, when you noticed this van going off the road, did you happen to look at the driver to see what he was doing? ANSWER: Yeah, I was looking right at him. QUESTION: What was he doing? ANSWER: He was just looking off the road. QUESTION: Just looking off the road? ANSWER: Yeah. QUESTION: Was he sitting up erect in the seat or slumped over? What was his position? ANSWER: No, he was — as far as I could tell, he was sitting there just like any normal person would be. QUESTION: All right, but that’s the point of the question I am getting at is, his van was going of the road at this time. Was he, according to what you saw, was he doing anything out of the ordinary besides just sitting there? ANSWER: Just sitting there. He wasn’t — just drove it off the road, that’s just all I can say. Just drove off the road. Mr. Lackey further testified in his deposition that he was turning into a mobile home park on the other side of the highway as the van was leaving the road. Mr. Lackey then testified, somewhat increduously, that when the van hit the culvert it started “turning over and bouncing high as the highline poles, two or three times.” The investigating state trooper testified that he found “a path that started off the highway where the vehicle had exited the shoulder, traveled down the roadside. This is a grassy ditch all the way through to this drainage tile. It struck the drainage tile, it appeared, with the left front of the vehicle.” He further testified that he found no evidence indicating that the brakes had been applied, nor marks or evidence on the roadway indicating that the driver had “yanked” his wheel to the right as he left the roadway. The trooper further testified that during his investigation at the scene he inquired of the appellant what had happened. The appellant replied that he could remember nothing except that a car had turned in front of him causing him to leave the roadway. This statement was given to the trooper approximately fifteen minutes after the accident. At the close of the evidence, the jury returned a verdict for the appellant. Upon motion of the appellee, the jury’s verdict was set aside, and a new trial was granted. In setting aside the verdict, the trial court said that “the defendant’s testimony was at consummate variance with the physical evidence described by the state trooper and the testimony of independent witnesses.” I submit that the trooper’s testimony describing the physical facts is totally consistent with the appellant’s testimony concerning what had happened except that the trooper obviously could not say whether a car did or did not pull out in front of the appellant. The trooper did testify, however, that within fifteen minutes of the collision the appellant reported that that was precisely what had occurred. The jurors chose to believe the appellant’s testimony over the illogical testimony of a witness who said the van “went higher than the light poles” and over the testimony of another who admitted on cross-examination that it was possible other traffic went by that he didn’t see because “I wasn’t looking at the traffic, no.” Certainly, the appellant’s version of the accident was not without its weaknesses. Seldom do we see a trial when there is not a sharp dispute regarding one or more essential factual issues. Though not perfect by any stretch of the imagination, the jury system serves us well, and it is particularly disturbing to me when a trial judge intervenes and substitutes his or her judgment for the collective judgment of the twelve triers of fact. We require that before a trial court may substitute its view of the evidence for that of the jury, the jury’s verdict must be clearly against the preponderance of the evidence. A.R.C.P. Rule 59 (a) (6). The only means we have of ascertaining the basis for the trial court’s decision is by examining the language in his order setting aside the jury verdict. The record, quite simply, will not come close to sustaining the court’s finding. I choose to believe that a jury verdict — reached after consideration of the evidence introduced at trial in light of a proper explanation of the applicable law — should be tampered with only under exceptional circumstances, such as when the verdict is clearly shown to be contrary to the evidence. In addition, I also disagree with the majority’s statement that “a showing of abuse is more difficult when a new trial has been granted because the party opposing the motion will have another opportunity to prevail.” The facts have been fully developed here and a jury has decided the factual issues, only to have the verdict set aside by the trial court. What kind of chance does appellant now have at a new trial, in the wake of the trial court’s action and our affirmance? Will we reverse if the trial court sets the verdict aside a second time? A third time? More importantly, will we affirm the trial court’s substitution of its version of the evidence on each occasion? The losing party in such a situation suffers less prejudice than the party losing the case before the jury? Nonsense! We leave him without any hope of success. I would reverse. Dudley and Glaze, JJ., join in this dissent.